United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                  UNITED STATES COURT OF APPEALS            May 12, 2006
                           FIFTH CIRCUIT
                                                      Charles R. Fulbruge III
                                                              Clerk
                            No. 04-61104


 BETTY HARRIS on behalf of Joseph Harris Jr., deceased claimant;
    BARBARA BRATTON, on behalf of Joseph Harris Jr., deceased
                            claimant,

                                                     Petitioners,

                               versus

    DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS, U.S.
             DEPARTMENT OF LABOR; AEP Elmwood, LLC,
                                                     Respondents.



                       Petition for Review
                  from the Benefits Review Board
                             (04-0171)


Before JONES, Chief Judge, and BARKSDALE, and BENAVIDES, Circuit

Judges.

PER CURIAM:*

     AFFIRMED.   See 5TH CIR. R. 47.6.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.